PEB CURIAM.
The plaintiff in error took no better title to the property purchased at execution sale than Peter McClellan had; and said Peter McClellan, as appears by the record, had no title subject to execution, as settled in the courts of the state of Texas long prior to plaintiff in error’s purchase. See McClelland v. McClelland (Tex. Civ. App.) 37 S. W. 350; Wood v. McClelland (Tex. Civ. App.) 53 S. W. 381; McClelland v. McClelland, 46 Tex. Civ. App. 26, 101 S. W. 1171. The judgment of the Circuit Court is affirmed.